314 S.W.3d 438 (2010)
Andre OLIVER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71418.
Missouri Court of Appeals, Western District.
July 13, 2010.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Mary H. Moore, Esq., Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Andre Oliver appeals the denial, without an evidentiary hearing, of his motion for post-conviction relief pursuant to Supreme Court Rule 24.035. Following a guilty plea, Oliver was sentenced to fifteen years in prison for second-degree murder, *439 § 565.021, RSMo, and ten years for second-degree robbery, § 569.030, RSMo, with the sentences to be served concurrently. In his post-conviction relief motion, Oliver contends that his guilty plea was not entered knowingly, intelligently, or voluntarily because he was assured by counsel that he would be sentenced to a total of ten years' imprisonment. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).